Citation Nr: 9923925	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-06 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

The propriety of the initial 30 percent rating for residuals 
of a cold injury.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  



INTRODUCTION

The veteran had active service from August 1950 to February 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision which 
granted service connection for residuals of frostbite and 
assigned a 10 percent evaluation for this disability from 
March 9, 1995.  In May 1997, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In a rating action of July 1997 the RO increased the 
evaluation for the veteran's residuals of frostbite to 30 
percent disabling from March 9, 1995.  The Board remanded 
this case in July 1998 for further development.  It is before 
the Board for further appellate consideration at this time.  



REMAND

In the Board's remand of July 1998 it was noted that the 
veteran's residuals of frostbite were evaluated under the 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7122 for 
residuals of frozen feet.  The rating criteria for the 
veteran's disability were changed, and the disability was 
reclassified as "residuals of cold injury," effective 
January 12, 1998.  Consequently, the RO was instructed to 
obtain copies of all medical records reflecting treatment for 
residuals of frostbite and then afford the veteran an 
examination by a VA specialist in vascular diseases to 
ascertain the severity of his residuals of frostbite.  The RO 
was then instructed to evaluate the veteran frostbite 
disability under the criteria in effect prior to January 12, 
1998, and the criteria in effect on and subsequent to that 
date and apply whichever set of criteria was more favorable 
to the veteran as required by the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") in Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In an August 1998 letter to the veteran, the RO requested 
that the veteran identify the health care providers who had 
treated him for residuals of frostbite.  Later that month, 
the veteran responded that he had been treated in Bethesda 
Naval Hospital while on active duty.  In November 1998, the 
RO contacted the service department and requested all 
clinical records documenting the veteran's 1951 treatment at 
the Bethesda Naval Hospital.  In March 1999, additional 
service medical records were received but none documented 
treatment for frostbite.  

In March 1999, the veteran was afforded a VA Cold Injury 
Protocol Examination.  In early April 1999, the veteran 
received a VA vascular evaluation.  After the evaluation, the 
veteran's vascular status was described as intact, but the 
assessments included neuropathy involving the fingers, toes, 
heels, with hypesthesia to cold exposure similar to Raynaud's 
phenomenon.  A follow-up examination by a neurologist was 
recommended.  A Report of Contact is of record which 
indicates that the veteran was erroneously scheduled for 
another vascular examination in June 1999 and that a 
neurological appointment had to be scheduled.  A computer 
generated document indicates that a VA neurological 
examination was requested on July 13, 1999, and was still 
open.  The record, however, contains no report of any recent 
neurological examination.  Moreover, it does not appear from 
the record that the RO reviewed the claims folder, 
readjudicated the veteran's claim, or provided him with a 
Supplemental Statement of the Case as instructed in the 
Board's remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  It appears that the claims folder may have been 
certified to the Board inadvertently.  

The Court recently recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO should consider whether a "staged" rating 
is warranted for the veteran's service-connected disability.

In view of the above, this case must again be remanded to the 
RO for the following action:  

1.  If the veteran was afforded a VA 
neurological examination in July or 
August 1999, the report of this 
examination should be obtained and 
associated with the claims folder.  If a 
neurological examination has not been 
conducted, the veteran should be afforded 
such an examination to determine the 
extent of frostbite-related neuropathy of 
the fingers, toes, and heels noted on the 
veteran's vascular examination of April 
1999.  Any necessary special studies 
should be obtained and all pertinent 
clinical findings reported in detail.  
Each nerve affected by frostbite related 
neuropathy should be identified and the 
extent of neuropathy described as 
complete paralysis or incomplete 
paralysis.  If the latter, the 
involvement should be further described 
as severe, moderate or mild.  The claims 
folder must be made available to the 
examiner so that he can review the 
pertinent clinical records and the 
examining physician should specifically 
state that he has reviewed the claims 
folder in his examination report.  

2.  Then, the RO should readjudicate the 
veteran's claim under both the criteria 
for rating cold injuries in effect prior 
to January 12, 1999, and rating criteria 
for rating this disability which became 
effective on January 12, 1999.  
Consideration should be given to the 
assignment of "staged" ratings, 
pursuant to Fenderson.  If the benefit 
sought remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


